WHEELER, District Judge.
The pleadings and proofs show that during about 25 years the predecessors of the orator have, and lately the orator, a corporation of Massachusetts, has, used the word “Home” in making and selling sewing machines; that by this name, which was registered by them as a trade-mark March 15, 1892, their machines acquired a wide and favorable reputation; and that the defendants are putting the words “Home Delight” in *285a similar way upon sewing machines offered by them for _ sale. This use of tliat word seems to he well calculated to lead ordinary purchasers of such machines to think that these machines come from the orator or its predecessors. Tire defendants have no right to so pass oif their machines as those of the orator. McLean v. Fleming, 96 U. S. 245. This proof is sufficient for preventive relief without proof of actual sales by these means of defendants’ machines for the orator’s.
Decree for orator for an injunction.